IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41073

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 306
                                                )
       Plaintiff-Respondent,                    )     Filed: January 6, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MELISSA ANNE HERNANDEZ, aka                     )     THIS IS AN UNPUBLISHED
STEVENSON,                                      )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of two and one-half years, for felony driving under the
       influence of alcohol with a persistent violator sentencing enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Melissa Anne Hernandez was convicted of felony driving under the influence of alcohol,
Idaho Code §§ 18-8004, 18-8005(6), with a persistent violator sentencing enhancement, I.C.
§ 19-2514. The district court sentenced Hernandez to a unified term of fifteen years with a
minimum period of confinement of two and one-half years. She filed an Idaho Criminal Rule 35
motion for reduction of sentence which was denied. Hernandez appeals, contending that her
sentence is excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hernandez’s judgment of conviction and sentence are affirmed.




                                                   2